Hunstein, Justice.
Appellant, a juvenile at the time of the incident, is charged with murdering his father by shooting him twice with a shotgun. Subsequent to our earlier decision involving this juvenile, see In re C. R., 263 Ga. 155 (430 SE2d 3) (1993), the juvenile court conducted a transfer hearing and entered an order transferring the case to superior court for prosecution. At issue in this appeal is whether the statutory requirement imposed by OCGA § 15-11-39 (a) (3) (C)1 was met. The juvenile court found that because of the heinous nature of the offense the community’s interest in treating appellant as an adult outweighed appellant’s interest in being treated as a juvenile. We conclude that this finding was sufficient to warrant the transfer. State v. M. M., 259 Ga. 637 (3) (386 SE2d 35) (1989). Accord In the Interest of J. H., 260 Ga. 447 (1) (396 SE2d 885) (1990). Thus, the juvenile court did not abuse its discretion in transferring the case. OCGA § 15-11-39 (a) (3).

Judgment affirmed.


All the Justices concur.


 Appellant concedes that the requirements of OCGA § 15-11-39 (a) (3) (A) and (B) were met.